Exhibit N E W SR E L E A S E FOR IMMEDIATE RELEASE Contact: Steven E. Nielsen, President and CEO H. Andrew DeFerrari, Senior Vice President and CFO (561) 627-7171 Palm Beach Gardens, Florida February 23, 2010 DYCOM ANNOUNCES FISCAL 2 Palm Beach Gardens, Florida, February 23, 2010Dycom Industries, Inc. (NYSE: DY) announced today its results for the second quarter ended January 23, 2010.The Company reported: · contract revenues of $216.3million for the quarter ended January 23, 2010, compared to $245.5 million for the quarter ended January 24, 2009, a decrease of 11.9%.Included in contract revenues for the quarter ended January 24, 2009 was approximately $3.3 million for storm restoration services. There was no storm restoration services during the fiscal 2010 quarter; and · loss from continuing operations on a GAAP basis of $4.0 million, or $0.10 per common share diluted, for the quarter ended January 23, 2010, compared to a loss of $78.0 million, or $1.98 per common share diluted, for the quarter ended January 24, 2009.On a Non-GAAP basis, loss from continuing operations for the quarter ended January 24, 2009 was $1.7 million, or $0.04 per common share diluted.Non-GAAP loss from continuing operations excludes a pre-tax gain of approximately $1.3million related to the buyback of $4.65million aggregate principal amount of the Company’s senior subordinated notes due 2015 and a pre-tax goodwill impairment charge of $94.4million during the quarter ended January 24, 2009. See the accompanying table which presents a reconciliation of the Non-GAAP financial measures to the most directly comparable GAAP financial measures. The Company also reported: · contract revenues of $475.4million for the six months ended January 23, 2010, compared to $579.5 million for the six months ended January 24, 2009, a decrease of 18.0%.Included in contract revenues for the six months ended January 24, 2009 was approximately $18.4 million for storm restoration services. There was no storm restoration services during the fiscal 2010 six month period; · loss from continuing operations on a GAAP basis of $0.4 million, or $0.01 per common share diluted, for the six months ended January23, 2010, compared to a loss of $67.4million, or $1.71 per common share diluted, for the six months ended January 24, 2009; and · income from continuing operations on a Non-GAAP basis of $1.7 million, or $0.04 per common share diluted, for the six months ended January 23, 2010, compared to Non-GAAP income from continuing operations of $9.2 million, or $0.23 per common share diluted, for the six months ended January24, 2009. Non-GAAP income from continuing operations for the six months ended January 23, 2010 excludes a $2.0 million pre-tax charge in cost of earned revenues for the pending settlement of a wage and hour class action claim and a $1.1 million non-cash charge to income tax expense for a valuation allowance against a deferred tax asset recorded during the first quarter of fiscal 2010.Non-GAAP income from continuing operations for the six months ended January 24, 2009 excludes a pre-tax gain of approximately $1.3million related to the buyback of $4.65million aggregate principal amount of the Company’s senior subordinated notes, a pre-tax goodwill impairment charge of $94.4million, and a pre-tax write-off of $0.6 million of deferred financing costs in connection with the replacement of the Company’s credit facility during the prior year. See the accompanying table which presents a reconciliation of the Non-GAAP financial measures to the most directly comparable GAAP financial measures. A Tele-Conference call to review the
